Case: 13-3037    Document: 32     Page: 1   Filed: 04/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   SHERYL TAYLOR,
                      Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2013-3037
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. AT1221120255-W-1.
               __________________________

                      ON MOTION
                __________________________

                        PER CURIAM.
                        ORDER

     Sheryl Taylor moves for leave to supplement her in-
 formal brief. She further moves for this court to order the
 Merit Systems Protection Board (MSPB) and the United
 States Department of the Treasury/IRS to appoint or
 assign counsel to her, as well as to sanction the same for
 withholding federal funds and denying counsel to her
Case: 13-3037      Document: 32   Page: 2    Filed: 04/18/2013




 SHERYL TAYLOR V. MSPB                                     2

 during her petition before the MSPB. Finally, Taylor
 moves to strike the respondent’s pleadings in this appeal.

     Ms. Taylor had previously moved for this court to or-
 der the MSPB and the Department of the Treasury/IRS to
 appoint or assign counsel. That request was denied
 because this court has no procedure to appoint counsel for
 a pro se litigant. We treat her subsequent motions for the
 same relief as a motion for reconsideration. Because this
 court does not have a procedure for appointing or assign-
 ing counsel to pro se litigants, we deny the motion for
 reconsideration.

     Ms. Taylor’s informal brief addresses her argument
 regarding the appointment of counsel by the MSPB.
 Because it appears that Ms. Taylor’s request for sanctions
 relating to appointment of counsel is intertwined with the
 merits of her case, we deem it the better course to defer
 the motion for sanctions to the merits panel.

     Ms. Taylor also asks the court to strike the respond-
 ent’s brief because of their failure to appoint her counsel.
 We find that to be an insufficient basis to strike the
 briefs. The respondent’s brief addresses the issue of
 appointment of counsel by the MSPB. The merits panel
 has discretion to determine the relevance of the argu-
 ments presented in the parties’ briefs.

    Accordingly,

    IT IS ORDERED THAT:

     (1) The motions for reconsideration of appointment or
 assignment of counsel are denied.

     (2) The motion for sanctions is deferred for considera-
 tion by the merits panel. Copies of that motion shall be
 transmitted to the merits panel.
Case: 13-3037    Document: 32    Page: 3   Filed: 04/18/2013




 3                                SHERYL TAYLOR V. MSPB

     (3) The motion to strike the respondent’s brief is de-
 nied.

     (4) The motion to supplement petitioner’s brief is
 granted. Copies of the supplemental brief will be trans-
 mitted to the merits panel.



                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk




 s24